Citation Nr: 1713106	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's hypertension was not present during his active service, first manifested approximately 25 years following his separation from active service, and was not caused or permanently worsened by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated September 2010 and May 2012.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded an adequate February 2016 VA examination wherein the examiner took into account the Veteran's statements and treatment records and provided adequate opinions regarding the etiology of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that there has been substantial compliance with its May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, the Veteran was afforded an adequate February 2016 VA examination as described above, and his claim was readjudicated by the RO in a May 2016 Supplemental Statement of the Case. 

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.




Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

VA regulations also provide that certain chronic diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separating from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Factual Background and Analysis

The Veteran contends his hypertension was caused or aggravated by his diabetes mellitus, type II.

Although the Veteran has not claimed his hypertension is directly due to service, the Board notes that service treatment records are negative for medical evidence suggesting the presence of hypertension.  There is also no medical evidence suggesting manifestation of hypertension within one year of the Veteran's discharge from service.  The Veteran has self-reported that his diabetes mellitus, type II and hypertension were diagnosed around the same time, sometime approximately between 1993 and 1996.  There are no medical records associated with the evidence of record to support this assertion.

At a June 2004 VA treatment appointment to establish care, the Veteran was prescribed medication for hypertension.

In December 2004, the Veteran sought treatment private emergency room treatment for chest pain, nausea, an unusual amount of sweating, and feeling faint.  The Veteran denied any prior episodes of his type of chest pain.  The examiner noted that the Veteran's past medical history was only significant for diabetes mellitus, type II, and indicated it was uncontrolled.  The Veteran denied taking any medication for anything and indicated his diabetes was controlled with diet.  His blood pressure measured 153/98.  On discharge, the Veteran's pain had subsided and the examiner recommended that the Veteran follow-up for an outpatient thallium stress test.  Notably, VA treatment records dated one week prior to this hospital admission document that the Veteran had not been taking his hypertension medication for the past three weeks because he ran out.

In August 2010, the Veteran sought private emergency room treatment for left arm pain, headache, and facial numbness.  He indicated that for the most part his hypertension had been easy to control until the last few weeks when it began fluctuating rather drastically.  His blood pressure measured 153/100.  The Veteran reported his diastolic blood pressure was in the 150s recently at VA and that he was given medication, but his blood pressure was uncontrolled.  The examiner noted a past medical history of hypertension and diabetes, diet controlled.  The Veteran was diagnosed with a possible transient ischemic attack, and the examiner determined that fluctuant hypertension appeared to be the primary contributing factor.  Unfortunately the Veteran left against medical advice before magnetic resonance imaging (MRI) of the brain could be performed.

At his February 2015 hearing before the Board, the Veteran testified that he believed his hypertension was due to his diabetes mellitus, type II, because he was told this by a doctor at St. John's Hospital approximately five or six years prior.  The medical records from this facility do not in any way indicate that the Veteran's hypertension was caused by his diabetes mellitus, type II.  In fact, as described above, at the same time the Veteran sought treatment in August 2010 for symptoms relating to uncontrolled hypertension, it was noted that his diabetes was controlled at that time with diet.  Moreover, a layman's report that a physician informed him that one disability was caused or aggravated by another is too attenuated and simply unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  The Veteran's statements in this regard are not competent and probative evidence of a link between his hypertension and diabetes mellitus, type II.

At his hearing before the Board, the Veteran's representative indicated that several studies show that high insulin levels cause high blood pressure by (1) thickening of the walls of the arteries, resulting in stiff arteries leading to increased resistance of blood flow; (2) causing retention of sodium in water from the kidneys, and (3) stimulating the sympathetic nerve system, which in turn causes blood vessels to become constricted.  The Board does not find this evidence probative.  First, during the entire period of the claim, the Veteran's diabetes has been described as controlled through diet and exercise and he has not taken any medication to control insulin levels.  Second, even assuming the evidence did show that the Veteran had uncontrolled diabetes resulting in high insulin levels during the appeal period, which it does not, the Board finds that the referenced medical literature is not specific to the Veteran's claim and is too generic to constitute probative evidence.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that generally, generic information from a medical website, journal, or treatise is too "general and inconclusive" to establish a medical nexus to a disease or injury) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not constitute competent evidence).  Without application to the specific facts of the Veteran's case, this evidence does little to support the Veteran's claim.  See Sacks, 11 Vet. App. at 316-17 (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

The Veteran was afforded a February 2016 VA examination to assess the etiology of his diagnosed hypertension.  The Veteran reported that his hypertension and diabetes mellitus, type II were both diagnosed sometime in 1995 or 1996.  The examiner noted that the events surrounding the Veteran's diagnoses were not in his file and what criteria was used for a diagnosis is unknown.  The Veteran specifically denied any hypertension while on active duty service.  When hypertension was diagnosed, the Veteran indicated he took medication for approximately two to three years and then stopped taking it.  His blood pressure was elevated on his first VA treatment visit in 2004 and he reported that he currently takes medication to manage his hypertension.  Records reflect the Veteran was on medication for diabetes for a while before beginning treatment with VA in 2004, but that he stopped taking medication in approximately 2002 and has been able to maintain good blood sugar control with diet and exercise.  He indicated he watched his diet and mostly exercised by walking five miles approximately three to four times a week, which he had been doing for about sixteen years.  Retinopathy examinations were always normal.  The examiner determined it was less likely than not that the Veteran's hypertension was due to his active duty service, reasoning there was no evidence of hypertension during service or within one year of separation from active service, and that the first purported diagnosis was in around 1995, approximately 25 years following separation from active service.  The examiner also found it was less likely than not that the Veteran's hypertension was due to his service-connected diabetes mellitus, type II, reasoning that the Veteran's diabetes has always been very minimal and well controlled.  Specifically, the examiner noted normal A1Cs, no evidence of renal involvement, retinopathy, albuminuria, or microalbuminuria.  The examiner acknowledged that the highest A1C reading in the last 12 years was 6.1, which was not high enough to establish a current diagnosis of diabetes according to the American Diabetic Association.  The examiner also reasoned that there was no evidence of neuropathy, and acknowledged that while the Veteran had some vague complaints of foot symptoms, an August 2004 electromyography was non-specific and current monofilament feet testing was normal (10/10 bilaterally) with good pulses (as would be expected in someone who walks several miles several times a week).

Based on the foregoing, the Board finds that service connection for hypertension is not warranted.  There is no medical evidence of record providing a link between the Veteran's hypertension and his service or his diabetes mellitus, type II or any evidence suggesting that hypertension was present within one year after his discharge from active duty service.  Moreover, the February 2016 medical opinion, which is the only probative medical opinion of record, is against the claim.  This opinion is adequate because it was rendered by a VA medical professional who examined the Veteran, obtained a medical history from him, reviewed the Veteran's available medical records, and provided adequate reasoning for the findings specific to the Veteran's case.

While the Board recognizes that the Veteran may sincerely believe that his hypertension is the result of his active service, to include as being caused or aggravated by his diabetes mellitus, type II, neither he nor his representative have demonstrated that they possess the medical expertise required to make these determinations.  See 38 C.F.R. § 3.159(a).

Accordingly, service connection for hypertension is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied.


REMAND

The Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, was remanded in May 2015 for additional development.  On remand, following verification of casualties and imminent danger during the times the Veteran was serving his tour in Long Bien, Vietnam, the RO conceded his claimed stressor that he felt in fear of his life and lost several friends due to the war.

The Veteran attended a VA PTSD examination in February 2016 and completed psychological testing as part of the examination, to include the Minnesota Multiphasic Personality Inventory-2 Restructured Form (MMPI-2RF).  The MMPI-2RF has validity indicators to assess an individual's approach to testing, and the examiner found that the Veteran's responses suggested a "fake bad" profile.  The Veteran's testing results did not indicate a random response nor an all true/all false response pattern and, as a result, the Veteran's approach to this testing was similar to individuals exaggerating symptoms of psychopathology or possible malingering.  Overall, the examiner found that the Veteran's approach to the MMPI-2RF resulted in an invalid protocol, which raised serious questions about the validity of the Veteran's reported symptoms of PTSD as well as his self-reported level of functioning at the interview.  Based on this testing, the examiner was unable to render any DSM-5 mental health diagnosis or offer any medical opinions as part of the examination.

The Board recognizes that the February 2016 VA examiner was unable to render a mental health diagnosis, and therefore, did not provide any medical opinions regarding the etiology of any psychiatric disorder.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Even though the February 2016 VA examiner was unable to render any diagnoses, the December 2010 VA examiner diagnosed major depressive disorder, and therefore, an etiology opinion regarding that diagnosis is still required. 

At the new examination, even if the medical professional performing the examination finds no diagnosed mental health disorders or is unable to render any psychiatric diagnoses, a medical opinion regarding the Veteran's previously diagnosed major depressive disorder is still required.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the evidence of record before the Board.

2.  Afford the Veteran the appropriate VA examination(s), to determine the etiology of all psychiatric disorders diagnosed during the period the appeal (from August 2010 to the present).  The purpose of this examination is to determine whether the Veteran has a psychiatric disorder, to include PTSD, diagnosed under DSM-5 criteria, which is the result of his verified in-service stressors.  This examination must be performed by a VA examiner other than the one who performed the February 2016 VA examination.

The Veteran's claims file (to include a copy of this remand) must be made available to the examiner.  The examiner should be advised of the Veteran's verified stressor, as detailed in the January 2016 VA internal memorandum, located in VBMS.

All indicated tests and studies should be performed, to include psychological testing to determine whether the Veteran meets the DSM-5 criteria for PTSD or any other psychiatric disorder.

The examiner should elicit from the Veteran a complete history of his psychiatric symptoms and document such in the examination report.  Then, following a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner should:

(a)  Provide a diagnosis for each psychiatric disorder found during the period of the claim (from August 2010 to the present), to include a specific finding as to whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD.  All diagnoses must be made in accordance with DSM-5 criteria.

(b)  If it is determined that the Veteran has PTSD, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the diagnosed PTSD is due to the Veteran's verified in-service stressors.

(c)  With regard to each psychiatric disorder diagnosed during the period of the appeal (from August 2010 to the present), to include the December 2010 diagnosis of major depressive disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the diagnosed psychiatric disorder is due to the Veteran's verified in-service stressors.

(d)  If the examiner determines that any psychiatric disorder diagnosed during the period of the claim is not related to the Veteran's military service, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the diagnosed psychiatric disorder was caused or aggravated by any service-connected disability.

The examiner must give a detailed explanation for the reasons for the opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO must review the examination report and opinion to ensure it complies with the Board's remand directives.  If deficient in any manner, corrective action must be taken immediately.

5.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


